Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 05, 2021

The Court of Appeals hereby passes the following order:

A21A1353. ROBERT DAVIS et al. v. CKA AUTO SALES, LLC.

      The magistrate court entered a judgment in favor of plaintiffs Robert and Kathy
Davis, and defendant CKA Auto Sales, LLC appealed to the superior court. The
superior court entered a judgment denying the plaintiffs’ claims, and the plaintiffs
filed this direct appeal. We lack jurisdiction.
      “Appeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). Because the plaintiffs did not follow the
proper procedure for requesting appellate review in this case, we lack jurisdiction,
and this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/05/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.